134 F.3d 377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FIRST STATE INSURANCE COMPANY, a Connecticut corporation,Plaintiff-Appellant,v.NORTHBROOK PROPERTY & CASUALTY INSURANCE CO., an Illinoiscorporation, Defendant-Appellee.
No. 96-15544.
United States Court of Appeals, Ninth Circuit.
Submitted May 8, 1997.**Decided Jan. 26, 1998.

Before HUG, Chief Judge, GOODWIN and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
First State Insurance Company appeals a declaratory judgment which applied a California statute in favor of Northbrook Property and Casualty Insurance Company in a coverage dispute.  The district court exercised its discretionary jurisdiction pursuant to 28 U.S.C. § 2201.  We have jurisdiction under 28 U.S.C. § 1291.


3
This court has recently cautioned the district courts to look to the Supreme Court's decisions in Brillhart v. Excess Ins. Co. of America, 316 U.S. 491 (1942) and Wilton v. Seven Falls Co., 515 U.S. 277 (1995) in the exercise of discretion in the retention of removal jurisdiction in declaratory actions involving state-law insurance coverage and related questions.  Government Employees Ins. Co. v. Dizol, 1998 WL 7832, * 5 (9th Cir.1998).  Our review of the district court's exercise of discretion is deferential.


4
In the case presently before us, the district court was aware of its discretion, but four years ago it did not have before it our most recent decisions in this field.  Some of the delay that has intervened in the resolution of this case has been caused by our court's en banc consideration of a 1995 case, and further delay does little to commend a remand for the district court to review intervening decisions and again consider the wisdom of its decision to grant declaratory relief.


5
We have examined the record and the findings and conclusions of the district court and are satisfied that the court did not abuse its discretion in retaining jurisdiction of the case.  On the merits, we find no fault in the judgment rendered by the district court on stipulated facts.

AFFIRMED


**
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed. R.App. P. 34(a);  Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3